Citation Nr: 1428356	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-13 057 	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a November 15, 1990 Board of Veterans' Appeals (Board) decision, which denied a compensable rating for the Veteran's service-connected schizophrenia, should be revised on the grounds of clear and unmistakable error (CUE).   

(The issue of entitlement to an effective date earlier than April 26, 2000 for the increased 70 percent evaluation for schizophrenia is addressed in a separate decision under docket number 11-05 682.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Marotta
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

The Veteran served on active duty from February 1973 to August 1973 and from June 1974 to November 1975. 

This matter comes before the Board on motion by the Veteran alleging CUE in a November 15, 1990 Board decision.  The Board notes that the Veteran asked for reconsideration of the November 1990 Board decision in a statement that was submitted in October 2008.  In November 2008, the Veteran's representative submitted a statement on a VA Form 21-4138 that alleged CUE in the November 1990 Board decision.  The Board denied the Veteran's October 2008 motion in December 2008.  The December 2008 statement noted that the Veteran would submit evidence separately.  The Veteran submitted copies of a discharge summary for the Veteran's February to March 1987 hospitalization, a July 1987 VA examination, and a September 1987 RO rating decision worksheet.  


FINDINGS OF FACT

1.  In a November 15, 1990 decision, the Board denied entitlement to a compensable rating for the Veteran's schizophrenia, and confirmed the RO's decision to reduce the schizophrenia rating from 10 percent to noncompensable. 

2.  The Veteran has failed to establish any kind of error of fact or law in the November 1990 Board decision, that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 1990 Board decision denying a compensable rating for the Veteran's schizophrenia does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary. 

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include: a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In reviewing this case, the Board has considered the full history of the Veteran's disability.  The Veteran filed a claim for disability compensation in January 1976.  A service Medical Board report dated in August 1975 was obtained and reflected that the Veteran was hospitalized during service for schizophrenic reaction, acute, severe, improving, DNEPTE [did not exist prior to enlistment].  A VA rating decision dated in March 1976 reflects that the RO granted service connection for schizophrenic reaction, rated as 50 percent disabling from November 16, 1975.

The Veteran was afforded a VA psychiatric examination in March 1977.  His only complaints were of feeling restless, feeling tense, and experiencing insomnia.  It was noted that he had been married five years, got along very well with family members, and did not drink or use "dope.'  He had been working as a security guard and had previously worked for an auto maker.  The examiner stated that social and vocational adaptability were mild, and that the prognosis was fair to good.  Subsequently, in a deferred rating decision of March 1977, it was noted that the Veteran had shown improvement and would be scheduled for another examination in six months.

The Veteran was afforded another VA examination in October 1977.  Subsequently, in a decision of November 1977, the RO reduced the disability rating from 50 percent to 30 percent.  A VA examination in January 1978 found moderate severity.  In a decision issued that same month, the RO confirmed the 30 percent rating.

The Veteran was hospitalized for treatment of schizophrenia at a VA facility from April to May 1979.  His complaint on admission was that his nerves were getting out of control.  It was noted that during the hospitalization he was initially agitated, but later responded well to medication.  He got along well with the other patients and staff, but showed poor insight and judgment.  In a decision of June 1979, the RO assigned a temporary total rating during the hospitalization, but otherwise confirmed the 30 percent rating.  

An August 1980 VA examination found the disorder was of moderate severity.  The RO again confirmed the 30 percent rating in August 1980.  A subsequent VA examination in June 1982 found that the Veteran had only a mild degree of vocational and social inadaptability.  It was noted that his schizophrenia was in partial remission.  However, a June 1982 rating decision confirmed the 30 percent rating.  Subsequently, however, an August 1985 VA examination again reflected improvement.  The Veteran said he had no complaints and felt fine.  The examiner noted that "Whereas the diagnosis of a schizophrenic reaction, paranoid type was assigned heretofore, he does not demonstrate any obvious residuals thereto at this time.  The examiner also assigned a diagnosis of chronic alcoholism.  A decision of September 1985 found that reduction to 10 percent was warranted.  

The Veteran was hospitalized by VA in February 1987 and was discharged in March 1987.  An Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action (VA Form 10-7131) reflects that the admitting diagnosis was "alcohol."  The hospital discharge report notes that his main complaint was of not working for three years.  On admission, he was alert, oriented times three, and his mood and affect were congruent.  He denied hallucinations or delusions.  He also denied homicidal or suicidal ideation.  After admission, he indicated that he wanted to make a better life for himself.  He was quiet and cooperative, with some mild anxiety exhibited.  This record is date stamped as having been received by the RO in September 1987.

The Veteran was afforded a VA examination in July 1987.  The diagnosis was schizophrenia, undifferentiated type, social and vocational capacity is moderately impaired.  In a decision issued in September 1987, the RO considered the VA hospital report from February/March 1987 and the VA exam report from July 1987, and confirmed the previously assigned 10 percent rating.  

In March 1989, the Veteran submitted a claim for increased compensation.  He stated that he was unable to hold a job.  The Veteran was afforded a VA examination in May 1989 which found that his schizophrenia was in "total remission."  In a decision of June 1989, the RO reduced the rating from 10 percent to noncompensable.  The Veteran perfected an appeal of that decision.

In the November 1990 decision, the Board determined that the Veteran's schizophrenia was in remission and that he did not have any social and industrial adaptability impairment.  Therefore, the Board denied the Veteran's claim for a compensable disability rating for schizophrenia, and confirmed the RO's decision to reduce the schizophrenia rating from 10 percent to noncompensable.  

Based on the Veteran's October 2008 and November 2008 statements and supporting documents submitted in December 2008, the Veteran generally asserts that he should have received a compensable rating in November 1990, based on VA treatment records that showed that he received inpatient treatment for his schizophrenia from February to March 1987.  In an April 2007 decision, which denied entitlement to an effective date earlier than April 26, 2000 for the assignment of a 70 percent disability rating for the Veteran's schizophrenia, the Board found that hospitalization records from February to March 1987 were not considered in the Board's November 1990 decision, but the April 2007 decision nevertheless denied entitlement to an earlier effective date for a 70 percent rating.  The Veteran appealed the April 2007 Board decision to the Court of Appeals for Veterans Claims (CAVC).  In its October 2008 decision, CAVC found that the February to March 1987 hospitalization records were constructively before the Board at the time that the November 1990 decision was rendered because these records were under the Secretary's control and would reasonably be expected to be part of the record before the Board.  CAVC also noted that "[a]t this point, the appellant can only challenge the November 1990 Board decision on the basis of CUE, if he feels that the hospitalization records from February and March 1987 clearly indicate a different rating decisions." 

In support of his CUE claim, the Veteran submitted copies of a discharge summary for the Veteran's February to March 1987 hospitalization, a July 1987 VA examination, and a September 1987 RO rating decision worksheet.  

The discharge summary indicates that the Veteran received inpatient treatment for schizophrenia from February 1987 to March 1987.  The Board notes that, as discussed above, the discharge summary was in fact of record in the claims file as of the date of the Board's 1990 decision.  The report shows that Veteran reported that he had not received treatment for his schizophrenia since 1979 or 1980.  The Veteran complained that he was unemployed.  On admission, the Veteran was alert; oriented to person, place and time; and his mood and affect were congruent.  The Veteran did not have hallucinations, delusions, suicidal or homicidal ideations.  His memory was intact; his insight and judgment was poor.  The discharge report noted that the Veteran exhibited bizarre behavior on one occasion: the Veteran reported that his commanding officer told him that his wife was dead, but in reality she was not.  The Veteran was talkative and visited many people in the ward.  The Veteran claimed that people were saying things about him and that they followed him everywhere.  The Veteran had little insight into his problems and was preoccupied with how others have messed with his life.  No medication was issued at discharge.  

The July 1987 VA examiner described the Veteran as anxious, uptight, loud, angry, and frustrated with his discharge from service.  The Veteran reported that he had been unable to find a job for ten years because he had a medical discharge from service.  The Veteran reported that he has heard voices for the last ten years, but that he ignores the voices by turning on the radio.  His memory for recent and remote events was not impaired, his intelligence was normal, and he was not depressed.  The examiner noted that the Veteran's social and vocational capacity was moderately impaired.  

In addition to the February/March 1987 discharge summary which was of record in 1990, the Veteran and his attorney later submitted copies of various treatment records that were created during the course of that hospitalization.  These records are attached as exhibits to a Transmission of the Supplemental Record on Appeal dated in August 2006.  For example, a Social Work Service Psychosocial Summary noted that the Veteran complained of nerves and stress.  He reported having court problems and was on probation for drunk driving.  His probation officer reportedly wanted him to come to the VA for diagnosis, evaluation and treatment.  A vocational evaluation report noted that the Veteran appeared anxious and a times appeared to forget what he had been asked to do.  On testing, he tried to work very fast and made errors.  The examiner stated that he gave the impression that he did not want to work at this time.  A VA mental status examination report dated in February 1987 reflects that most findings were normal, except for having flight of ideas, depressed mood, inappropriate laughing, poor judgment and impaired insight regarding his illness.  Another February 1987 VA medical certificate indicates that the diagnoses were Substance abuse, alcohol, in remission; and antisocial personality disorder (primary diagnosis).  Records also reflect that he was treated with Xanax for his nerves.  

To determine whether the November 15, 1990 Board decision contained CUE, the Board must review the record and the law that existed when the prior decision was made.  Service connection was initially granted for schizophrenia in November 1975 and a 50 percent disability rating was assigned.  In February 1978, the disability rating was reduced to 30 percent.  In April 1979, the Veteran received inpatient psychiatric treatment and his disability rating was temporarily increased to 100 percent until the end of May.  In June 1979, the Veteran's disability rating returned to 30 percent.  In September 1985, the disability rating was reduced to 10 percent and in June 1989, the disability rating was reduced to a noncompensable rating.  Therefore, at the time of the November 1990 Board decision, the Veteran had a compensable disability rating for schizophrenia for more than 5 years. 

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (c), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  

Specifically, 38 C.F.R. § 3.344(a), in relevant part, states:  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history....  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated....  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

38 C.F.R. § 3.344(c) states: The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Id.

38 C.F.R. § 4.132, Diagnostic Code 9205 addresses the rating criteria used for schizophrenia in November 1990.  Diagnostic Code 9205 indicated that schizophrenia was rated under the General Rating Formula for Psychotic Disorders contained in 38 C.F.R. Part 4 (1990).

The General Formula provided that a 100 percent disability rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A 70 percent rating was warranted for lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 50 percent rating was warranted for considerable impairment of social and industrial adaptability.  A 30 percent rating was warranted for a definite impairment of social and industrial adaptability.  A 10 percent rating was warranted for mild impairment of social and industrial adaptability.  A noncompensable rating was warranted for psychosis in full remission.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1990).

In its November 1990 decision, the Board indicated that it considered the following evidence: a May 1989 VA examination, the transcript of a January 1990 RO hearing, and a January 1990 statement from the Veteran's mother.  Although the Board characterized the issue on appeal as "[e]ntitlement to an increased (compensable) evaluation for schizophrenia," the Board cited 38 C.F.R. § 3.344 and noted that the appeal arose from the Veteran's rating reduction.  

Regarding the May 1989 VA examination, the Board noted the following: "the Veteran indicated that he worried a lot because he could not get a job, live on the money he was receiving from various agencies, or pay his bills, and that his schizophrenia label frightened prospective employers.  The examiner noted that the Veteran had a prior history of alcohol abuse and that he had lost his driver's license because of it.  He indicated that the Veteran did not drink anymore and attended Alcoholics Anonymous meetings regularly and voluntarily.  On examination, the Veteran denied delusions or hallucinations.  His affect and concentration ability were normal.  He was well oriented and was reportedly on no medications.  The examiner noted that the Veteran showed preoccupation with his financial plight and inability to obtain employment to the point of near agitation.  The Veteran lived alone in a rented apartment, took care of all his needs personally and did not have much of a social life because he felt he had nothing to offer in return.  The diagnosis was schizophrenia, from history, in total remission."

Regarding the Veteran's January 1990 hearing, the Board found that the Veteran "indicated he was impaired in his social ability, was unable to hold a job for more than a week at a time, had memory problems, and his nervous condition had deteriorated (although he had not had psychiatric treatment for a while due to transportation problems)."

The Board found that the evidence of record showed that the Veteran's schizophrenia was in remission.  The Board noted that the Veteran's May 1989 psychiatric examination was normal, other than his preoccupation with his financial condition.  The Board also found that the Veteran had fears and concerns about his social and industrial adaptability during his hearing, but found that the Veteran's fears did not demonstrate symptomatology showing impairment thereof.  

Although the Veteran submitted treatment records from February and March 1987 and argues that these records show that the Board's November 1990 decision contained CUE in assigning a noncompensable disability rating, these records are not relevant to the issue on appeal in November 1990.  Specifically, the February and March 1987 treatment records are not relevant to determine the severity of the Veteran's schizophrenia beginning in September 1989.  In addition, the hospital summary from February/March 1987 was considered by the RO in its September 1987 rating decision, which is not on appeal.  At the time of the November 1990 Board decision, the most recent examination showed that the Veteran's schizophrenia was in full remission 
 
As indicated above, 38 C.F.R. § 3.344(a) states that evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  In this case, the May 1989 examination was a full VA examination.  In addition, the overall downward trend of the Veteran's disability rating since 1975, aside from his temporary 100 percent rating in 1979, showed progressive improvement in the severity of the Veteran's schizophrenia.  Comparing the July 1987 and May 1989 VA examinations also showed progressive improvement.  

Although the Veteran's treatment records from February and March 1987 were not explicitly considered in the November 1990 Board decision; whether the Veteran had treatment for his schizophrenia in 1987 would not have changed the results of November 1990 Board decision because the Board's focus was on the current severity of the Veteran's schizophrenia at that time.  In addition, the February and March 1987 records were considered in the July 1987 VA examination.  These records do not show that the November 1990 decision would have been different had the Board explicitly considered these records because they do not address the timeframe relevant to this appeal.  

The Board found that the evidence of record showed that the Veteran's schizophrenia was in remission.  Citing the Veteran's hearing, the Board noted that the Veteran had fears and concerns over his social and industrial adaptability, but that he did not demonstrate symptomatology showing impairment thereof.  Based on the applicable rating criteria, the Board's finding that a noncompensable rating was warranted based on the May 1989 VA examination and the Veteran's January 1990 hearing is a tenable conclusion.  In addition, the evidence of record shows that aside from the Veteran's temporary 100 percent evaluation in 1979, the Veteran's disability rating had been gradually decreasing from the 50 percent disability rating that was assigned when service connection was granted in November 1975.  Therefore, the evidence of record, including the May 1989 examination showed sustained material improvement.

The above analysis shows that the applicable regulations in existence in November 1990 were correctly applied and the correct facts, as they were known at the time, were before the adjudicator.  Therefore, the Board's finding was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts related to the severity of the Veteran's schizophrenia at the time of the November 1990 Board decision, as they were known at the time, were not before the Board, or that the regulatory provisions extant at the time were applied incorrectly.  38 C.F.R. § 20.1403(a); Fugo.  Moreover, the Veteran has not shown that, but for missing facts or the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the November 15, 1990 Board decision which denied a compensable rating for the Veteran's schizophrenia.


ORDER

The Veteran's motion to revise or reverse the November 15, 1990 Board decision that denied a compensable rating for the Veteran's schizophrenia is denied.


                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



